Name: Political and Security Committee Decision (CFSP) 2016/940 of 9 June 2016 on the appointment of the EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) and repealing Decision (CFSP) 2016/395 (ATALANTA/3/2016)
 Type: Decision
 Subject Matter: criminal law;  EU institutions and European civil service;  defence;  European construction;  Africa
 Date Published: 2016-06-14

 14.6.2016 EN Official Journal of the European Union L 155/27 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2016/940 of 9 June 2016 on the appointment of the EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) and repealing Decision (CFSP) 2016/395 (ATALANTA/3/2016) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (1), and in particular Article 6 thereof, Whereas: (1) Pursuant to Article 6(1) of Joint Action 2008/851/CFSP, the Council authorised the Political and Security Committee (PSC) to take the relevant decisions on the appointment of the EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (EU Force Commander). (2) On 15 March 2016, the PSC adopted Decision (CFSP) 2016/395 (2) appointing Rear Admiral (LH) Jan C. KAACK as EU Force Commander. (3) The EU Operation Commander has recommended the appointment of Commodore RenÃ © LUYCKX as the new EU Force Commander to succeed Rear Admiral (LH) Jan C. KAACK as from 6 August 2016. (4) The EU Military Committee supported that recommendation on 18 May 2016. (5) Decision (CFSP) 2016/395 should therefore be repealed. (6) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Commodore RenÃ © LUYCKX is hereby appointed EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) as from 6 August 2016. Article 2 Decision (CFSP) 2016/395 is repealed. Article 3 This Decision shall enter into force on 6 August 2016. Done at Brussels, 9 June 2016. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 301, 12.11.2008, p. 33. (2) Political and Security Committee Decision (CFSP) 2016/395 of 15 March 2016 on the appointment of the EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) and repealing Decision (CFSP) 2015/1823 (ATALANTA/1/2016) (OJ L 73, 18.3.2016, p. 97).